Citation Nr: 0305980	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  98-01 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disorder 
as secondary to the service-connected left medial 
meniscectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from April to August 1965 
and from November 1965 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April and November 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO).  The Board remanded this 
matter to the RO in July 1999 for additional development.  
The RO complied with the remand instructions and has returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the medical evidence establishes 
that the veteran's right knee disorder is not related to his 
service-connected left knee disorder.


CONCLUSION OF LAW

A right knee disorder is not proximately due to, or 
aggravated by, the service-connected left medial 
meniscectomy.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the April 1997 and November 1997 rating decisions, 
the May 1997 and January 1998 Statements of the Case, and the 
November 1997, April 1998, and August 2002 Supplemental 
Statements of the Case.

In the rating decisions, the veteran was informed of the 
basis for the denial of his claim and of the type of evidence 
that he needed to submit to substantiate his claim.  In the 
Statements of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument in support of his claim.  In 
addition, several letters and Reports of Contact contained in 
the claims file specifically advised the veteran of the 
provisions of the VCAA.  Therefore, the Board finds that the 
rating decisions, Statements of the Case, Supplemental 
Statements of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
VA and private medical records, and afforded the veteran a VA 
medical examination and opinion.  The veteran did not request 
a personal hearing.  In addition, the Board remanded this 
matter for additional development that has been accomplished.  
The veteran has consistently reported that he has no 
additional evidence in support of his claim.  

In its March 2003 Informal Hearing Presentation, the 
veteran's representative claimed that the RO failed in its 
duty to assist because the VA examiner did not review the MRI 
report of the veteran's right knee.  This statement is 
clearly erroneous because the VA examiner did review the MRI 
report and provided a written addendum to his examination.  
Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

The veteran alleges that his right knee disability is due to 
his service-connected medial meniscectomy of the left knee.  
Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2002).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to the right knee.  At a March 
1988 VA examination, the evaluation of the musculoskeletal 
system was negative and the veteran had full range of motion 
of the right knee.

VA treatment records include a June 1997 nursing note in 
which the veteran complained of right leg and foot pain 
caused by weight bearing on the right due to his left knee 
disability.  In September 1997, the veteran again complained 
of some right knee pain due to favoring the right side.  No 
objective findings were made regarding the right knee.

In February 1998, the veteran presented to the VA orthopedic 
clinic for follow-up of his left knee.  He stated that his 
right knee and low back were painful during left knee flare-
ups because he had to place more weight on the right side and 
alter his gait.  Physical examination observed crepitus on 
range of motion and some pain with palpation of the right 
knee.  The veteran was told that the exacerbation of the 
right knee and back pain was a common occurrence.  In 
essence, the alteration in gait caused by the pain on the 
left side caused abnormal stress on the right side.  The 
veteran was encouraged to use his cane to help with weight 
bearing.  In April 1998, the veteran submitted a copy of a 
prescription for Ibuprofen and stated that he used it for 
both legs.  The remainder of the VA and private medical 
records associated with the claims file contain no treatment 
related to the right knee.

At a September 1999 VA examination, the examiner reviewed the 
claims file and the veteran's medical history.  The veteran 
complained of generalized aching of the right knee when he 
walked or stood for prolonged periods of time.  He also had 
buckling of the knee.  There was no history of injury or 
trauma to the right knee.  The veteran wore a left knee 
brace, and used a cane and medication mainly for the left 
knee.  He used a wheelchair for long distances due to 
emphysema and chronic obstructive pulmonary disease.  

Objectively, the veteran walked with a significant antalgic 
limp on the left leg.  Physical examination and x-ray report 
of the right knee were negative.  The examiner observed that, 
although there was a complaint of giving way of the right 
knee, there was no history of swelling and no objective 
findings on examination or x-ray.  The examiner did not 
believe that the right knee pain was related to service, or 
that the left knee had contributed in any way to the 
pathology of the right knee.  He, in fact, could not identify 
any pathology of the right knee because of the negative 
examination findings.  He suggested that an MRI would discern 
any pathology of the right knee.

An MRI performed in October 1999 at Kansas Surgery and 
Recovery Center was subsequently associated with the claims 
file.  It revealed mild osteoarthritis of the right knee.  
Later that month, the VA examiner reviewed the MRI report and 
opined that the veteran's right knee pain was related to the 
mild degenerative arthritis, and was not service related.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against a grant of service 
connection for a right knee disorder as secondary to the 
service-connected left knee.  The Board finds that the 
opinion of the VA examiner outweighs the opinion contained in 
the February 1998 outpatient note.  The VA examiner found 
that the veteran's right knee complaints were related to the 
degenerative changes identified by the MRI, and not to the 
left knee disability.  In so finding, the examiner had the 
benefit of review of the claims file and of the MRI results.  
The examiner also conducted a physical evaluation of the 
right knee.  Accordingly, the Board finds this opinion to be 
more thorough and well reasoned than the clinical note that 
provided a more generalized opinion as to the possible 
effects of an altered gait.  Accordingly, the appeal is 
denied.


ORDER

Service connection for a right knee disorder as secondary to 
the service-connected left medial meniscectomy is denied.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

